Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-4, 6-14, 16 and 17 of N. Auner et al., App. No. 16/647,573 (Nov. 17, 2017).  Claims 6-8, 11-14, 16, and 17 to the non-elected invention(s) stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1-4, 9, and 10 are under examination and stand rejected.  

Election/Restrictions 

Applicant previously elected Group I, claims 1-5, 9, 10 and 15, without traverse in the Reply to Restriction Requirement filed on December 17, 2020.  Claims 6-8, 11-14, 16, and 17 to the non-elected inventions are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  

Pursuant to the Election of Species Requirement, Applicant elected, without traverse, the chemical species Me2Si(H)Cl and the substrate species of monosilanes for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1-4, 9, and 10 of the elected invention read on the elected species.  The elected species was searched and found to be unpatentable pursuant to  35 U.S.C. 103(a).  Pursuant to MPEP § 803.02, the search was not extended.  As such, the provisional election of species is maintained pursuant to 37 CFR 1.142(b) but no claims are withdrawn pursuant to the provisional election of species requirement.  See, MPEP § 803.02.  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection claims 1-5, 9, 10, and 15 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by G. Soula et al., US 4,629,801 (1986) (“Soula”) is withdrawn in view of Applicant’s amendment.  

Rejection of claims 1-5, 9, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by A. Gilbert et al., 51 Industrial & Engineering Chemistry, 665-668 (1959) (“Gilbert”) is withdrawn in view of Applicant’s amendment.  

Rejection of claims 1-5, 9, 10, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Y. Toyoda et al., JP 03024901 (1991) (“Toyoda”) is withdrawn in view of Applicant’s amendment.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 10 are newly rejected under AIA  35 U.S.C. 103 as being unpatentable over Y. Toyoda et al., JP 03024901 (1991) (“Toyoda”) in combination with either of A. Dean et al., US 4,139,428 (1979) (“Dean”) or Y. Hoh et al., Production and Electrolysis of Light Metals. Pergamon, 223-234 (1989) (“Hoh”) in further view of T. Eggman, “Hydrides”, Kirk-Othmer Encyclopedia of Chemical Technology, 607-631 (2004) (“Eggman”).  

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

Y. Toyoda et al., JP 03024901 (1991) (“Toyoda”)

CAS Abstract, Y. Toyoda et al., JP 03024901 (1991) (“Toyoda-Abstract”) discloses the following: R2SiHCl (R = lower alkyl) are prepared by partial reduction of R2SiCl2 (I) with LiH in the presence of LiCl-KCl molten salt at weight hourly space velocity (WHSV) of I to LiH 3-100 h- and at 355-470°.  Toyoda-Abstract further discloses that a mixture of KCl and LiCl was heated at 385° to molten, after addition of LiH, the mixture was bubbled with Me2SiCl2 (II) at WHSV 11.6 h- and 385-397° while recycling unconverted II to give 15.9 wt.% Me2SiHCl (the elected species), vs. formation of Me2SiH2 for a control at 500°.  Toyoda-Abstract further discloses R2SiHCl (R = lower alkyl) are prepared by partial reduction of R2SiCl2 (I) by reduction of I with LiH in the presence of LiCl-KCl molten salt then redistribution reaction of the resulting R2SiH2 with I.   

Toyoda teaches that in the silicone industry, dialkylmonochlorosilane having hydrogen bonded to silicon atoms is a compound which is useful as a raw material for the production of a modified polyolefin and is useful as a crosslinking agent for a silicone rubber or the like since it is easily added to a compound having other olefinic double bonds. Toyoda further teaches that therefore, development of an inexpensive and efficient process for producing dialkyl monochlorosilane is strongly desired.  English-Language Machine Translation at pages 13 of 22 pages

Examples 1-3 (see English-Language Machine Translation at pages 18-19 of 22 pages) disclose dimethyl monochlorosilane (Me2SiHCl, elected species) was prepared by partial reduction of dimethyldichlorosilane (Me2SiCl2) (this is necessarily a redistribution reaction as claimed).  Toyoda discloses that 7.0 kg of potassium chloride and 5.0 kg of lithium chloride were charged into the reduction reactor 1 having an internal volume of 26.11, and the reduction reactor 1 was heated to 385 ° C to dry and melt the mixed salt (corresponds to the claimed solvent). 

Toyoda teaches that after adding the amount of lithium hydride (amounts shown in Table 1) as a reducing agent to the molten salt (solvent) , a partial reduction reaction was carried out by blowing the feed and circulating dimethyldichlorosilane into the molten salt in the reduction reactor at the feed rate shown in Table 1 while stirring.  This Toyoda reaction is summarized below. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Toyoda further discloses separation of product methylchlorohydridosilanes by a condensation step.  See English-Language Machine Translation at page 18 of 22 pages.  Toyoda further discloses that the reaction is a redistribution reaction.  See equation disclosed in Toyoda at page 958 (page 6 or 22) with reference to the English-language Machine Translation at page 18 of 22.  As such, Toyoda discloses each and every limitation of instant claims 1-4, 9, and 10, except that Toyoda does not teach the instant independent claim 1 limitation of:

wherein the process further comprises the step of separating the LiCl formed and the step of regeneration of LiH from the separated LiCl.  

A. Dean et al., US 4,139,428 (1979) (“Dean”)

Dean teaches that lithium metal is usually produced by electrolysis of a molten binary eutectic mixture of potassium chloride and lithium chloride. Dean at col. 1, lines 20-23. Dean further teaches that the type of electrolytic cell most widely used for the above-described operations is the Downs' cell, which is described in U.S. Pat. No. 1,501,756 to J. C. Downs.  Dean at col. 1, lines 24-26.  

Y. Hoh et al., Production and Electrolysis of Light Metals. Pergamon, 223-234 (1989) (“Hoh”)

Hoh teaches preparation of lithium from a melt composition of 60 % lithium chloride mixed with 40 % potassium chloride eutectic mixture at the temperature range of 420 - 550 °C.  Hoh at Abstract.  Hoh teaches a detail procedure and electrolysis cell for conversion of lithium chloride to lithium metal.  Hoh at pages 227-228.  

T. Eggman, “Hydrides”, Kirk-Othmer Encyclopedia of Chemical Technology, 607-631 (2004) (“Eggman”)

Eggman teaches that lithium hydride is prepared by the addition of hydrogen, to molten lithium at 680–900 [Symbol font/0xB0]C at about 100 kPa (ca 1 atm) of hydrogen pressure. Eggman at page 608.  Eggman teaches that lithium hydride is a useful material, for example for the production of lithium aluminum hydride (Eggman at page 623), as a shielding agent or condensation agent (Eggman at page 609).  


Instant Claims 1-4, 9, and 10 Are Obvious over Toyoda in further view of Either of Dean or Hoh in Further Combination with Eggman

Instant claims 1-4, 9, and 10 are obvious over the cited reference combination for the following reasons.  One of ordinary skill in the art is motivated with a reasonable likelihood of success to synthesize Applicant’s elected species of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


according to the process of Toyoda Examples 1-3 in view of Toyoda’s teaching of the significant utility for this compound.  Upon such practice of Toyoda Examples 1-3, as discussed above one of ordinary skill in the art  meets each and every limitation of instant claims 1-4, 9, and 10, except that Toyoda does not teach the instant independent claim 1 limitation of:

wherein the process further comprises the step of separating the LiCl formed and the step of regeneration of LiH from the separated LiCl.  

However, upon synthesis according to Toyoda, one of ordinary skill in the art is left with a mixture of LiCl/KCl in reactor 2 (See Toyoda Fig. 2) in a ratio of about 7:5 (based on the starting composition of 7.0 kg of potassium chloride and 5.0 kg of lithium chloride), wherein at least a portion of the LiCl in reactor 2 is a byproduct of the synthetic procedure used to prepare the Me2SiHCl.  

In order to improve reaction economy and avoid waste, one of ordinary skill in the art is further motivated with a reasonable likelihood of success to convert/recycle the mixture of LiCl/KCl remaining in Toyoda reactor 2 (in a ratio of about 7:5 based on the starting composition of 7.0 kg of potassium chloride and 5.0 kg of lithium chloride) to lithium metal according to the electrolysis procedure of either of Dean or Hoh by first adjusting the ratio 

One of skill in the art is further motivated with a reasonable likelihood of success to further convert the lithium metal (as obtained above according to either of Dean or Hoh) to lithium hydride according to the process of Eggman in view of the utilities for lithium hydride as taught by Eggman.  

Upon above practice of Toyoda in combination with either of Dean or Hoh in further combination with Eggman one of ordinary skill in the art arrives at each and every limitation of instant claims 1-5, 9, 10, and 15.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622